                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

DEWAYNE CORTEZ WATERS,                       )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 19-2126-JDT-cgc
                                             )
SHELBY COUNTY,                               )
                                             )
       Defendant.                            )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On February 20, 2019, Plaintiff DeWayne Cortez Waters, who is presently

incarcerated at the Shelby County Criminal Justice Center (Jail) in Memphis, Tennessee,

filed a pro se civil complaint and a motion to proceed in forma pauperis. (ECF Nos. 1 &

2.) The Court granted leave to proceed in forma pauperis and assessed the civil filing fee

pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF

No. 5.) The Clerk shall record the Defendant as Shelby County.1

       Waters alleges that on April 18, 2018, he was cutting another inmate’s hair with

“state issued” clippers when the clippers “exploded,” shocking and burning his hand. He

was taken to an outside hospital for treatment of his injury. Waters saw a neurologist on


       1
         Claims against the “Shelby County Department of Correction” and the Shelby County
Sheriff’s Department are treated as claims against Shelby County.
June 29, 2018, and on July 18, 2018, was taken to have an EKG on his hand.2 He alleges

the Jail and the Sheriff’s Department “is involved because they [sic] clippers was state

issued and it was reported that we needed some new ones but they failed to supply us with

some after a grievance was put in.” (ECF No. 1 at 2.) He seeks monetary compensation.

(Id. at 3.)

        The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

        (1)    is frivolous, malicious, or fails to state a claim upon which relief may
        be granted; or

        (2)     seeks monetary relief from a defendant who is immune from such
        relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations




        2
         “EKG” or “ECG” is generally used to designate an electrocardiogram, a test used to
detect heart problems. It is possible Waters means an EMG test, or electromyography, which is
used to diagnose neuromuscular disorders. See www.mayoclinic.org/tests-procedures/emg/about/
pac-20393913.

                                              2
“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Waters’s complaint is filed on the form used for commencing actions pursuant to

42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

                                             3
defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Waters has no claim against Shelby County. A local government such as a

municipality or county “cannot be held liable solely because it employs a tortfeasor—or,

in other words, a municipality cannot be held liable under § 1983 on a respondeat superior

theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original);

see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality cannot

be held responsible for a constitutional deprivation unless there is a direct causal link

between a municipal policy or custom and the alleged constitutional deprivation. Monell,

436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).

To demonstrate municipal liability, a plaintiff “must (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury

was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.

2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to

establish the liability of a government body under § 1983.” Searcy, 38 F.3d at 286 (quoting

Polk Co. v. Dodson, 454 U.S. at 326 (citation omitted)). Waters does not allege that he

suffered an injury because of an unconstitutional policy or custom of Shelby County. At

most, he alleges that new clippers previously had been requested through the filing of a

grievance but were not provided. That allegation is insufficient to state a claim against

Shelby County.



                                             4
       It appears that Waters is attempting to assert a claim under the Eighth Amendment,

which prohibits cruel and unusual punishments. See generally Wilson v. Seiter, 501 U.S.

294 (1991). This proscription on cruel and unusual punishment encompasses an inmate’s

right to personal safety. Stewart v. Love, 796 F.2d 43, 44 (6th Cir. 1982). An Eighth

Amendment claim consists of both objective and subjective components. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). The objective component requires that the deprivation

be “sufficiently serious.” Farmer, 511 U.S. at 834.

       To satisfy the objective component of an Eighth Amendment claim, a prisoner must

show that he “is incarcerated under conditions posing a substantial risk of serious harm,”

Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir.

2005), or that he has been deprived of the “minimal civilized measure of life’s necessities,”

Wilson, 501 U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)); see also

Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

       The allegation that Waters was injured when the clippers he was using

malfunctioned does not satisfy the objective component of an Eighth Amendment

violation. A prison’s failure to replace a pair of hair clippers, even if the clippers are faulty,

does not amount to a denial of the minimal civilized measure of life’s necessities.

       Even if having to use faulty clippers satisfied the objective component of an Eighth

Amendment violation, Waters has not satisfied the subjective component. The subjective

component of an Eighth Amendment violation requires a prisoner to demonstrate that the

official acted with the requisite intent, that is, that he had a “sufficiently culpable state of

mind.” Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 297, 302-03. The plaintiff

                                                5
must show that the prison officials acted with “deliberate indifference” to a substantial risk

that the prisoner would suffer serious harm. Farmer, 511 U.S. at 834; Wilson, 501 U.S. at

303; Helling v. McKinney, 509 U.S. 25, 32 (1993). “[D]eliberate indifference describes a

state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835. Thus, “the

prison official must know[] of and disregard[] an excessive risk to inmate health or safety.”

Id. at 837-38.

       Waters alleges only that a grievance was filed asking for a new pair of clippers, but

none was provided. He does not allege that any specific individual at the Jail knew the

clippers posed an excessive risk to his safety and yet disregarded that risk.

       For the foregoing reasons, Waters’s complaint is subject to dismissal in its entirety

for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that leave to amend is not warranted.



                                              6
         In conclusion, the Court DISMISSES Waters’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

         Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Waters in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

lead the Court to dismiss this case for failure to state a claim also compel the conclusion

that an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to

28 U.S.C. §1915(a)(3), that any appeal in this matter by Waters would not be taken in good

faith.

         The Court must also address the assessment of the $505 appellate filing fee if Waters

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, Waters is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.



                                               7
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Waters, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This “strike”

shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64

(2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




                                                8
